Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 1 of 57 PageID #: 4730




                  EXHIBIT A
Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 2 of 57 PageID #: 4731




           CONFIDENTIAL DOCUMENT
           REDACTED IN ITS ENTIRETY
Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 3 of 57 PageID #: 4732




                  EXHIBIT B
Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 4 of 57 PageID #: 4733




           CONFIDENTIAL DOCUMENT
           REDACTED IN ITS ENTIRETY
Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 5 of 57 PageID #: 4734




                  EXHIBIT C
        Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 6 of 57 PageID #: 4735

                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                                 WASHINGTON, D.C. 20549



                                                                         FORM 8-K

                                                                   CURRENT REPORT
                                                               Pursuant to Section 13 or 15(d)
                                                           of the Securities Exchange Act of 1934

                                             Date of Report (Date of earliest event reported): April 17, 2014



                                                        Navient Corporation
                                                        (Exact name of registrant as specified in its charter)



                      Delaware                                                   001-36228                                            XX-XXXXXXX
              (State or other jurisdiction                                      (Commission                                          (I.R.S. Employer
                   of incorporation)                                            File Number)                                        Identification No.)


                  300 Continental Drive, Newark, Delaware                                                               19713
                      (Address of principal executive offices)                                                         (Zip Code)

                                                Registrant’s telephone number, including area code: (302) 283-8000

                                                       (Former name or former address, if changed since last report)




Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following
provisions:
¨     Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
¨     Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
¨     Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
¨     Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 7 of 57 PageID #: 4736

ITEM 7.01        REGULATION FD DISCLOSURE.
On April 17, 2014, Navient Corporation ( “Navient”), and its parent SLM Corporation (“Sallie Mae”), first released presentations titled “Navient Investor
Roadshow” and “Sallie Mae Investor Presentation,” respectively, which provide information to investors about the post-separation businesses to be
conducted by Navient and Sallie Mae. Copies of the presentations are available on Sallie Mae’s website at
https://www.salliemae.com/about/investors/webcasts/. In addition, these documents are being furnished herewith as Exhibit 99.1 and Exhibit 99.2,
respectively.


ITEM 9.01        FINANCIAL STATEMENTS AND EXHIBITS.
        (d)   Exhibits

Exhibit
Number          Description

99.1*           Navient Investor Roadshow
99.2*           Sallie Mae Investor Presentation

* Furnished herewith.
        Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 8 of 57 PageID #: 4737

                                                                        SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

                                                                                  NAVIENT CORPORATION

Date: April 17, 2014                                                              By: /s/ John F. Remondi
                                                                                      John F. Remondi
                                                                                      Chief Executive Officer
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 9 of 57 PageID #: 4738

                                                 EXHIBIT INDEX

Exhibit
Number        Description

99.1*         Navient Investor Roadshow
99.2*         Sallie Mae Investor Presentation

* Furnished herewith.
         Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 10 of 57 PageID #: 4739
                                                                                     Exhibit 99.1




Exhibit 99.1
Navient
Investor
April    Roadshow
      2014
              Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 11 of 57 PageID #: 4740




Forward-Looking
The following           Statements;
                    information           Non-GAAP
                                     is the
                                         current          Financial
                                                  as of April            Measures
                                                                  17, 2014       (unless otherwise
Corporation
(“Sallie herein
          Mae”)  (“Navient”)
                    withbethe    with
                                SEC           Securities 19,and   Exchange       Commission        (the noted)
                                                                                                         “SEC”)   and
                                                                                                                    on should    be 2014,
                                                                                                                        Aprilreports
                                                                                                                               10,    read inand connection
                                                                                                                                                     the        withReport
                                                                                                                                                           Annual     the Registration
                                                                                                                                                                               on Form 10-K  Statement     on  Form
                                                                                                                                                                                                   for theDefinitions
                                                                                                                                                                                                            year  ended10,December
                                                                                                                                                                                                                            as amended   31, (the
                                                                                                                                                                                                                                               2013“Form
                                                                                                                                                                                                                                                      filed   10”),
                                                                                                                                                                                                                                                              by   SLM filedCorporation
                                                                                                                                                                                                                                                                              by Navient
defined
Statements that    canare notfound    inonthe
                                historical
                                             February
                                               2013including
                                              facts,   Form    2014
                                                                10-K.  (the
                                                                         This“2013
                                                                    statements
                                                                                       Form 10-K”),
                                                                                presentation
                                                                                    about the contains
                                                                                                 beliefs
                                                                                                           andforward-looking
                                                                                                                subsequent
                                                                                                            and expectations
                                                                                                                                          filed byand
                                                                                                                                  ofstatements
                                                                                                                                      Navientthat
                                                                                                                                                      Navient
                                                                                                                                                  and/or
                                                                                                                                                                 and Sallie
                                                                                                                                                          information
                                                                                                                                                            Sallie Mae    basedMaeon with    the SEC.
                                                                                                                                                                                      management’s        current        for capitalized
                                                                                                                                                                                                                    expectations     as      terms
                                                                                                                                                                                                                                         of the   dateinofthis
                                                                                                                                                                                                                                                             thispresentation
                                                                                                                                                                                                                                                                   presentation.  not
statements.
statements.     Forward-looking
                These   factors         statements
                                   include,    among   are  subject
                                                         others:       to  risks,
                                                                   theinrisks    anduncertainties,
                                                                                      uncertainties    assumptions
                                                                                                        setonforth      and other
                                                                                                                    in Item   1A “RiskfactorsFactors” may andcause  actualand
                                                                                                                                                               elsewhere    in
                                                                                                                                                                                statements
                                                                                                                                                                             results
                                                                                                                                                                                the 2013
                                                                                                                                                                                               that assume
                                                                                                                                                                                       to beForm
                                                                                                                                                                                              materially
                                                                                                                                                                                                      10-K,
                                                                                                                                                                                                               or are
                                                                                                                                                                                                            different  dependent
                                                                                                                                                                                                             in Risk from
                                                                                                                                                                                                                       Factors those  upon    future
                                                                                                                                                                                                                                       reflected
                                                                                                                                                                                                                                   in the  Form     in events,
                                                                                                                                                                                                                                                    10,such
                                                                                                                                                                                                                                                                  are   forward-looking
                                                                                                                                                                                                                                                                forward-looking
                                                                                                                                                                                                                                                          andstandards
                                                                                                                                                                                                                                                                 the subsequent
of Navient     and
of related changes   Sallie  Mae    with
                        in significant      the  SEC;
                                            accounting   increases
                                                           estimates;     financing
                                                                           any   adverse costs;  limits
                                                                                            outcomes           liquidity;
                                                                                                          in student       increases
                                                                                                              any significant            in
                                                                                                                                 litigation  costs   associated
                                                                                                                                                to whichcredit     with
                                                                                                                                                             Navient      compliance
                                                                                                                                                                        and/or Sallie     with   laws
                                                                                                                                                                                          Mae ischanges and  regulations;
                                                                                                                                                                                                    a party;resulting
                                                                                                                                                                                                              credit risk    changes
                                                                                                                                                                                                                            associated   in  accounting
                                                                                                                                                                                                                                          with    exposure                  and
                                                                                                                                                                                                                                                                to third parties,the filings
                                                                                                                                                                                                                                                                                      impact
including
laws). Navientcounterparties
                    and Sallie   to  derivative
                                   Maeorcould      transactions;
                                                  also be affected    and   changes
                                                                         by, those      in
                                                                              amongofother the  terms    of
                                                                                                things:vendors;        loans
                                                                                                            changes damage    and
                                                                                                                      in its funding the  educational
                                                                                                                                          costs reputation;
                                                                                                                                                  and availability;marketplace     (including                            from    new   laws    and  the   implementation         of  existing
failures
business;ofpreferences
               operating
             risks         systems
                     associated             infrastructure,
                                    with restructuring          including
                                                             initiatives,    including    third-party
                                                                                           the  separation     of Sallie  Maeintoandbusiness
                                                                                                                                        Navient    into two withfailuresreductions
                                                                                                                                                               distinct   publicly
                                                                                                                                                                                       to its credit
                                                                                                                                                                           to successfully
                                                                                                                                                                                      traded
                                                                                                                                                                                                       ratingscost-cutting
                                                                                                                                                                                                implement
                                                                                                                                                                                                companies;
                                                                                                                                                                                                                or the creditand
                                                                                                                                                                                                               changes in    the
                                                                                                                                                                                                                                  ratings
                                                                                                                                                                                                                                     adverse
                                                                                                                                                                                                                                   demand
                                                                                                                                                                                                                                            of effects
                                                                                                                                                                                                                                                the United
                                                                                                                                                                                                                                               for educational
                                                                                                                                                                                                                                                                States
                                                                                                                                                                                                                                                          of such         of America;
                                                                                                                                                                                                                                                                      initiatives
                                                                                                                                                                                                                                                                     financing    oronin
financing
competition                 of  lenders,     educational     institutions,     students    and   their  families;    changes        law   and   regulations           respect   to  the  student    lending   business    and   financial   institutions      generally;     increased
and
financial     of from
     thosestatements
                 earningbanks
                           also
                                 andvs.
                            assets     other
                                  require
                                               consumer
                                           funding           lenders; the
                                                      arrangements;
                                             management        to make
                                                                              creditworthiness
                                                                          changes
                                                                           certain    in generaland
                                                                                     estimates
                                                                                                      of customers;
                                                                                                    economic            changesand
                                                                                                                  conditions;
                                                                                                        assumptions,      including
                                                                                                                                    in changes
                                                                                                                                        the general     interest
                                                                                                                                                    in and
                                                                                                                                                        the       rate for
                                                                                                                                                             demand     environment,
                                                                                                                                                                            debt           including
                                                                                                                                                                                  management            the rateThe
                                                                                                                                                                                                     services.    relationships
                                                                                                                                                                                                                      preparation   among      relevant
                                                                                                                                                                                                                                      of Navient     andmoney-market
                                                                                                                                                                                                                                                            Sallie toMae        instruments
                                                                                                                                                                                                                                                                         be consolidated
forward-looking
update   orand
             revise   statements
                      these           contained
                              forward-looking      instatements
                                                        this releaseto  are  qualified
                                                                        conform           by these cautionary
                                                                                     the and
                                                                                          statement                  statements
                                                                                                        to actualcertain
                                                                                                                    results         andestimates
                                                                                                                             or changes   areinmade    onlyassumptions
                                                                                                                                                              as of the date
                                                                                                                                                  expectations.
                                                                                                                                                                              about   future
                                                                                                                                                                                of this        events.
                                                                                                                                                                                          release.       TheseNavient
                                                                                                                                                                                                     Neither     estimatesnoror   assumptions
                                                                                                                                                                                                                               Sallie               may
                                                                                                                                                                                                                                        Mae undertakes      prove
                                                                                                                                                                                                                                                               any obligationincorrect.
                                                                                                                                                                                                                                                                                    to All
Navient
were  theNavient Sallie
            unrealized,  Mae    report financial
                           mark-to-market             results onon
                                                 gains/losses        a GAAP
                                                                        derivative basis
                                                                                      contractsalsoandprovides
                                                                                                         the   goodwill    core
                                                                                                                          and     earningsintangible
                                                                                                                               acquired        performance      measures.
                                                                                                                                                            asset             The difference
                                                                                                                                                                   amortization                  betweenThese
                                                                                                                                                                                    and impairment.         core earnings
                                                                                                                                                                                                                   items   areand   GAAP results
                                                                                                                                                                                                                                recognized      in GAAP  for the
                                                                                                                                                                                                                                                               but periods     presented
                                                                                                                                                                                                                                                                    not allocation
                                                                                                                                                                                                                                                                          in core   earnings
results.
corporate             and Navient
             resources.    Sallie Mae  and  provide
                                             Sallie    corecore
                                                      Mae     earnings    measures
                                                                   earnings     are  notbecause
                                                                                          defined  this  is what
                                                                                                     terms         management
                                                                                                              within   GAAP    and   uses
                                                                                                                                       may  when
                                                                                                                                              not  bemaking    management
                                                                                                                                                        comparable     to        decisions
                                                                                                                                                                           similarly    titledregarding
                                                                                                                                                                                                measures   Navient
                                                                                                                                                                                                            reported  and
                                                                                                                                                                                                                       by  Sallie
                                                                                                                                                                                                                           other     Mae performance
                                                                                                                                                                                                                                    companies.      For       and   the
                                                                                                                                                                                                                                                           additional     information, of see
“Core Earnings
Navient,              — Definition and Limitations” in the 2013 Form 10-K and Form 10 for a further discussion and a complete reconciliation between GAAP net income and core earnings for Sallie Mae and
            respectively.
For additional
Confidential        information
                  and  proprietaryoninformation
                                          the proposed      separation
                                                         © 2014            of Sallie
                                                                    Navient,            Maerights
                                                                                  Inc. All    and Navient,
                                                                                                      reserved.please see the 2013 Form 10-K and Form 10 of Sallie Mae and Navient, respectively.
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 12 of 57 PageID #: 4741




Navient
The         Unaudited     Propresents
                               Forma unaudited
                                       Condensedpro Financials
    Theslide
--January
    The
              on page
         unaudited
         unaudited
                        22
                      consolidated    pro forma       forma
                                          forma statement
                                                 balance      condensed
                                                          sheet           financial31,
                                                                 as of December      statements
                                                                                        2013      of Navient
                                                                                              reflects       reflectingasthe
                                                                                                       Navient
                                                                                                            31,results     if separation and and
                                                                                                                              theNavient’s
                                                                                                                                  separation distribution that and
                                                                                                                                           resultsdistribution
                                                                                                                                                                 is expected
                                                                                                                                                                     suchand occurtransactions
                                                                                                                                                                          related   to on Aprilhad
                                                                                                                                                                                                30, occurred
                                                                                                                                                                                                     2014. as of December 31, 2013.
  Navient’s     2013.consolidated
            1, historical             pro
                           information,   throughout
                                                             of operations
                                                       this presentation,
                                                                             for the year  ended  December       2013 reflects                      as if the separation     distribution and related  transactions had occurred as of
                                                                           on a “pro forma basis” refers to Navient’s business, net income, assets and liabilities, as adjusted to give effect to the separation and distribution as
  described
  The         in thepro
       unaudited      previous
                         forma   bullet (unless
                                 financial       otherwise
                                           statements   are  indicated).
                                                            not
  year endedasDecember
  condition       an         31, 2013.
                     independent,       In addition,
                                      publicly traded these  pro formas are provided for illustrative and informational purposes only and are not necessarily indicative of Navient’s future results occurred
                                                       company.
                                                                intended  to  be  a complete  presentation  of Navient’s   financial position or  results  of operations had the  separation and distribution           as of or
                                                                                                                                                                                                               of operations  andfinancial
                                                                                                                                                                                                                                   for the
  Pleasepro
  these   refer  to the “Unaudited Pro Forma Condensed Consolidated Financial Statements” contained on pages 51 to 58 in the Form 10 filed on April 10, 2014 for further information and discussion regarding
             formas.
  Although     Navient isof
  financial statements      theNavient
                                legal spinnee,
                                        will be from
                                                SLM’s anpreviously
                                                          accountingfiled
                                                                       standpoint,
                                                                            financialNavient is considered the “accounting spinnor” and therefore will be the “accounting successor” to SLM. As a result, the “historical”
  Confidential    and proprietary    information  © 2014    Navient, Inc. All    rightsstatements.
                                                                                        reserved.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 13 of 57 PageID #: 4742




The new our
Helping name in loan management,      servicing and asset recovery  more thanwe40stand
                                                                                   yearsfor.
                                                                                         in the
                                                                                             Ourmaking.
Confidential customers navigate
             and proprietary     the path
                             information  to
                                           © financial success
                                              2014 Navient,    is everything
                                                             Inc. All rights reserved.           name symbolizes the expertise, experience and dedication we consistently deliver for our clients and customers.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 14 of 57 PageID #: 4743




Experienced
Jack Remondi, Management Team
Chief
30    Executive
   years ofserves Officer
             financial servicesChief
                                 experience
Currently
Somsak            as SLM’s
         Chivavibul,                 Executive Officer
Chief
25    Financial
   years of       Officer
             financial servicesSVP
                                 experience
Currently
John Kane, serves as SLM’s          – Financial Planning & Analysis
Chief
24    Operating
   years ofserves Officer
             financial servicesSVP
                                 experience
Currently
Oversaw           as SLM’s          – Enterprise
         the project activities related           Project Management
                                         to the successful separation of Sallie Mae into two publicly traded companies
Tim
ChiefHynes,
      Risk   Officer services experience
21 years
Currentlyofserves
             financial
                  as SLM’sofSVP     – Asset  Recovery
Oversaw  implementation         a more  predictive
Confidential and proprietary information © 2014    scorecard andInc.
                                                      Navient,   a new
                                                                     Allcredit
                                                                         rightsdecision
                                                                                reserved.engine
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 15 of 57 PageID #: 4744




Separation Details
Company
Spin-Off Company:
Remaining    Company:   Navient
                          Sallie (loan
                                  Mae management, servicing and asset recovery company)
Transaction
Tax-free  spin-offratio
                    of Navient to Sallie Mae Shareholders
1:1 distribution
Exchange    Details / “NAVI”
Navient:
Sallie Mae:NASDAQ
              NASDAQ      / “SLM”
Financial
All existingDetails
              securedwill
                        andremain
                            unsecured    debt will be the obligation of Navient
Preferred
Navient &  securities
         expects   to follow         at Sallie
                              a capital  returnMae
                                                policy that is consistent with Sallie Mae’s current distribution policy (common dividend and share repurchase)
Timing
When-Issued  Approvals
               Trading:
Record  Date:Date:
Distribution           22,April
               AprilApril  2014  17, 2014
                            30, 1,2014
Regular  Way   Trading:   May       2014
Confidential and proprietary information © 2014 Navient, Inc. All rights reserved. 6
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 16 of 57 PageID #: 4745




Strategic Separation
Transaction  Entity    Into TwoCompany
                     Spin-Off    Distinct Remaining
                                           Businesses Company
StrategicPrivate
Largest   Focus  Leading
                 Education education
                             Loan     loan management,
                                   Originator             servicing and Consumer banking and leading private education asset recovery company loan origination franchise Key Businesses • FFELP Loan Portfolio •
Non-Bank
Largest     Private
         Education  Education
                    Loan        Loan
                           Servicer   PortfolioED,
                                    (FFELP,      Private Education Loan Servicing
Asset Recovery
Guarantor        Services
           Servicing        Upromise
                       Insurance       Rewards Other Consumer Assets (Future) private) Deposits
                                 Services
Student
Pro FormaAssistance
            Assets    and Outreach
                    $148.4   Assets Solutions
                                     $11.3      CreditStatistics
                                           Financial   Card      FFELP Loans     $103.2 Stock
                                                                                          FFELP$ Loans  $1.4 Stock
                                                                                                             As of $0.6
                                                                                                                   12/31/13 ($ billions) Private Loans  $31.0 Private Loans $6.5 Deposits
Debt $120.5Status
Regulatory    Secured   Debt
                         bank$regulation;
                                –UnsecuredRegulated
                                            Debt $18.3    Unsecured
                                                                Dept. Debt  $ –Preferred         – Preferred            Tangible
                                                                                                                           CFPBCommon       Equity $3.5ofTangible Common    Equity $1.2 $ – Deposits $9.0 Secured
For a description
Confidential       ofNoNavient’s
              and proprietary    Unaudited ©
                               information  Pro2014   by Condensed
                                                  Forma   Utah
                                                      Navient,
                                                                      of Finance
                                                                      Financials,
                                                                Inc. All
                                                                                   and FDIC;3 continued
                                                                                   see slide
                                                                         rights reserved.  7
                                                                                                        CFPB supervision           supervision by end     2014
            Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 17 of 57 PageID #: 4746




Investment
Large,       Highlights     – Navient      Pro Forma
$134bnhigh
Average
              quality
         student
          remaining
                        asset
                   loanlife    base 77%
                          portfolio;
                            of     years toinsured
                                7 funded               or guaranteed
80% of education
Efficient  and largeloans    are
                       scaleservicer
                              servicing        term
                                           platform
Largestcustomers
12mm     education    loan
                      and  nearly   $300bn    of education   loans serviced
Additional
Robust       platformdriven
         compliance      capacity    to continue
                                 culture    with   to scalelines
                                                 multiple   business
                                                                   of defense routines and expertise
Superior default
Superior   operating   performance
                    prevention
Industry  leading
Significant         asset recovery
             and predictable      cash   flow generation
$35bn   of  FFELP
1.9x unsecured        and  private
                  debt coverage      education   life of loan   cash flows
Strong  capital
Significant cash return
                    flow and capital
                                capital return
                                          released as legacy portfolio pays down
Committed
Meaningful to    consistent
              growth    opportunities
Opportunistic
Additional   EDacquisitions
                  and   third    of FFELP      andand
                                                    private
                                                       asset education   loan portfolios
Note:  Financial
For a description  data  as ofparty
                     of Navient’s
                                       servicing
                                12/31/2013.
                                      Unaudited ©  Pro2014
                                                        Forma
                                                              recovery opportunities
                                                                  Condensed   Financials,  see slide
Confidential   and proprietary      information              Navient,   Inc. All rights reserved.  8 3
            Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 18 of 57 PageID #: 4747




High Quality
FFELP           Education Loan Portfolio –Navient Pro Forma
         Portfolio
Largest holder
97-98%           of FFELP
          of portfolio         loans
                         is government       guaranteed
FFELP
85%      portfolio   expected    toterm
                                      amortize   over 20 years
Fullyofintegrated
Private
         portfolio
         Education
                     funded
                    servicing toand
                      Portfolio
                                          withrecovery
                                       asset    securitizations
                                                        support operations
Largest holder
Seasoned         of Private
            portfolio  with    Education
                             nearly     90%   loans
                                               of loans having made more than 12 payments
Typically non-dischargeable
Integrated  underwriting,           in bankruptcy
                             servicing     and asset recovery
Private
FFELP    Education
         77%          23%
Total  Education
FFELP Portfolio     Loans:   $134bn
                      Statistics
Balance
% Stafford($bn, net Loans
   Consolidation      of allowance)      $103
%            & Other
Private Education        38%62%
                      Portfolio90+     Day Delinquent 9.3%
                                    Statistics
Balance
Avg.      ($bn,
       Loan  Sizenet$10,316
                      of allowance)
                               Avg.      $31 at Orig. 717
                                        FICO
%  Cosigner   63%
Note:a description
       Financial data90+   Day   Delinquent
                         as of 12/31/2013.       4.7%
For                  of Navient’s
Confidential and proprietary           Unaudited ©
                                     information    Pro2014
                                                         Forma  Condensed
                                                             Navient,       Financials,
                                                                      Inc. All           see slide
                                                                               rights reserved.  9 3
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 19 of 57 PageID #: 4748




Strong Private
Private Credit: Education  Portfolio
                % of Portfolio       Credit Performance
                                Outstanding  by Segment– Navient Pro Forma
Private
Low     Credit
     Risk       Charge-Off
           = Smart         Rate  by Segment
data of Navient’s
Confidential      asOption,
             and proprietary
                             Legacy
                     of 12/31/2013   Traditional. Cosigned,
                                     Unaudited
                              information © 2014Pro   Formaand
                                                   Navient,
                                                                 Law/MBA/MED/CT/Other
                                                            Condensed
                                                            Inc.          Financials,
                                                                  All rights reserved. see
                                                                                               Moderate Risk = Legacy Traditional Non-Cosigned Elevated Risk = Non-Traditional For Note: a description Financial
                                                                                        10 slide 3
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 20 of 57 PageID #: 4749




Large Servicing
Large    Scale Servicing
                      PlatformPlatform and Operations –Navient Pro Forma
Significant
100%     25%10%  Volume    Processed
11% 11%
21.3%                9% 90% 15% 14% 13%
80% 29%
27%     25% 29%20%
29% 15%
60%     17.3% 70% 28% 28%
12.6%
50%     10.4%
9.8%
40% 66%  94% . 11.1%
        10%
64%
57% 57% 6.7%   5.6% 6.8% 30% 59% 60% 61%
5.4%
20% 5% 6.3% 4.6%
5.6%
2.6% 2.9% 4.3%
3.9%
10% 2.8%        3.1% 20% .
2.6%
2.3% 2.7%1.8% 2.1%
1.0%
0% 0%    1.0%
Dec
Low07      DecModerate
        Risk     08 Dec 09 Risk DecElevated
                                    10 Dec 11    Dec 12 Risk
                                                         Dec 13   2007 2008Risk2009  2010Risk
                                                                                            2011Overall
                                                                                                  2012 2013
Large
Large    Scale   Servicing
         Servicing    PlatformPlatform    andRisk  Low
                                              Operations       Moderate
                                                          –Navient    Pro Forma Elevated                 Portfolio
60   $300
Serviced
040  $200
    $0  2010(50$2011
                 $250
                 in Principal
                      2012    2013millions)
                                     Average 30Loans
                                                 $150 Serviced
                                                      BorrowersAverage
                                                                   in billio ns) and (#Serviced
                                                                           Borrowers     20 $100Average
                                                                                                   Serviced Loans 10
                                                                                                          Principal   $50
                                                                                                                    Serviced
 Significant
 100   25        Volume Processed
 80 20
 (#
 60 10
 40  15 Payments
         in Call Processed
                      (#         millions) millions) Volumes in
 020052010 Volume
  Payment    2011 2012      2013 Call Volume
                        Servicing
  11 servicing
  Servicing   12 and   asset
                  million    ofrecovery  locationsborrowers
                                 the 45 million     with experienced    managementloanteam and staff
  Demonstrated
  History          scalable
           of large,   well    infrastructure
                             executed          with
                                         account    capacity with
                                                  conversions to addanvolume
                                                                       education
  2011  –  $26   billion
  2013a –description      in
           $40 billionofLegacyFFELP     loans
                                    Direct     acquired
                                            Loan        and converted
                                                  portfolio  converted from
                                                                         from ACS
                                                                               Citibank
  For                      Navient’s    Unaudited   Pro Forma    Condensed    Financials,
  Confidential and proprietary information © 2014 Navient, Inc. All rights reserved.       see slide
                                                                                                   113
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 21 of 57 PageID #: 4750




Superior Quarterly
Average   Operating%Performance
                       Default Score ED Servicing Contract-to-Date
0.90%
0.80%
0.70%
0.60%
0.50% Competitor 1 Competitor 2 Competitor 3
Navient
Source: Department
Best-in-class         of Education,
               performance;   if other Sallie Mae Estimates
                                       firms performed  at the same level as Navient:
~250,000
$1.1       fewer
     billion      defaulted borrowers
              in additional  recoveries
Servicing
Robust to  business
        compliance   and  asset
                      driven     recovery
                              culture      business requires little
                                                               first”capital and generates high returns on equity
Ability
Demonstratedmaintain
                FFELP efficiencies
                         compliance in driven by a “customer
                                       increasingly
                                       and preservedcomplex loan       approach
                                                              environment
Confidential   and proprietary   information  © 2014federal
                                                       Navient, Inc.guarantee
                                                                        All rights reserved. 12
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 22 of 57 PageID #: 4751




Education
Key             Loan Portfolio Generates Significant Cash Flows – Navient Pro Forma
        Portfolio
-Over    $35bn ofCharacteristics
     Highly            estimated future cash flows
     Includespredictable
 --~20
     Continuing ~$11bn     of overcollateralization
                     low interest   rate environmenttowillbe released
                                                              increase from
                                                                        futureresiduals
                                                                                floor revenue
   ~1.9xyear  remaining
           unsecured        life
   Significant
   Keys   to      pool debt
             Maximizing
                               coverage
                         of cash  available for shareholder distributions
                              Portfolio
   Portfoliorate
   Interest    management       strategy Value
                  risk management          (term extension, default prevention)
   Continued
   Enhanced      efforts
               compliance to drive   efficiencies
                               and regulatory/ riskand reduce
                                                      managementdirect and overhead    costs
   Capital   markets
   Note:a description
           Financial    strategies
                        data as of (leverage
                                    12/31/2013.  funding   / residuals)
   For
   Projected   Life of31, of Navient’s
                         Loan             Unaudited Pro Forma Condensed Financials, see slide 3
                                Cash Flows*
   As  of  December
   FFELP Cash                2013
                     Flows O/C)
                             Secured
   Residual   (including
   Total Secured      $13.2         $7.1 Floor$1.3
                             Unencumbered         1.9 Servicing
                                                      Total FFELP 4.2 Cash Flows $14.5
   Private
   Residual  Credit   Cash Flows
              (including     O/C)     Secured
                                    $12.5    Servicing 1.4 Private Cash Flows $20.8
   Total  Secured
   Combined      Cash $13.9  Unencumbered
                         Flows                  $6.9 Total
                                 $35.3using 1/13/14
   *Floor   cash
   incorrect.      flows   projected                    yield  curve.  These projections are based on internal estimates and assumptions and are subject to ongoing review and modification. These projections may prove to be
   Confidential and proprietary information © 2014 Navient, Inc. All rights reserved. 13
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 23 of 57 PageID #: 4752




Conservative
High                Funding
           Percentage          Profile Loans
                                        – Navient  Pro Forma
Unsecured
Funded           Debt, of  Education
                        $17bn                  Funded  to Term
- FFELPtoConsolidation
Facilities,
                 Term,   $107bnTermSecured
-ABS, FFELP $58bn
 - PrivatePro Term
                   $10bn
               Non-Consolidation
                      ABS,Student      Term   ABS,
                              $19bn Loan Portfolio1 $30bn
 $134bn
 80% of student   Forma
 -Continued
      Strong     accessloan
              capital
                             portfolio
                       markets
                                        funded to term
                         to securitization
                                 team withmarket
                                             extensive
  1-For
      $6.5bn
      Figures ofasFFELP     securitizations
                   of December     31, 2013  and $3.1bnmarket  knowledge
                                                         of Private       and Loan
                                                                    Education  transaction experience
                                                                                     securitizations in 2013
         a description
    Unsecured    Debt    of Navient’s
                        Maturities      Unaudited Pro Forma Condensed Financials, see slide 3
    $3.7 $2.5 $2.2 $2.3 $1.8 $1.5 $1.6
    $2.8
    $0.1
    2014   2015  2016   2017   2018  2019   2020  2021  2022+
    -Demonstrated
      3 unsecured
     Cash
                     access
                    debt
           flow coverage
                             to capital markets
                          issuances
                            in excesssince  May 2013
                                       of unsecured    separation announcement, totaling $3.1bn
     Confidential  and proprietary    information  ©debt
                                                      2014maturities
                                                            Navient, Inc. All rights reserved. 14
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 24 of 57 PageID #: 4753




FocusedGeneration
Capital    on Distributing Excess Capital
Strong predictable
Capital   Usage capital cash flows
Return
Net      excess
      Income                to shareholders
Capital
Portfolio Release
            run-off   and residual sales
Common
Share        Dividend
        Repurchase
Growth Opportunities
Outlook
2014    Standalonea1     Core   Earnings EPS Estimate of $2.05
–Economic
 – 0.50%
   12% forfor
              capital
                FFELP      loans loans
 Continue
 ~30% payouttoPrivate
                explore
                 ratio
                       Education
                          opportunities   to optimize cash flows
 Return  excess
 Portfolio        capital   and  cash flows to shareholders after dividends are paid
            and servicing acquisitions
 Fee  businesses
 1 Reported    Navient   2014 Core Earnings     EPSthewill include  4 months    of the consumer   bankingand
                                                                                                           business  results (January 2014 through   the
 restructuring
 distribution)  and   reorganization
                forward.     In order   expense
                                      to provideand     impact
                                                 investors  with of the
                                                                 some   transition
                                                                        reference   services
                                                                                   for       agreements
                                                                                       Navient’s              long term  contracts
                                                                                                                             future between  Navient andexpected
                                                                                                                                                          SLM     date of separation
                                                                                                                                                                Corporation          and30,
                                                                                                                                                                             from April   distribution on April
                                                                                                                                                                                             2014 (expected     30,of2014),
                                                                                                                                                                                                         Coredate
                                                                                                                                                                                                                             actual
                                                                                                                                                                                                                      separation and
 does  not include
 expense.  We and
                do notconsumer     banking
                          anticipate        business
                                      Reported  Core results from
                                                      Earnings  EPSJanuary  2014
                                                                      willAll
                                                                           be      to April
                                                                               materially    2014expected  ordinary
                                                                                                   or expected
                                                                                           different
                                                                                                                     course
                                                                                                               spin related         performance
                                                                                                                             reorganization     post-spin,  weexpenses
                                                                                                                                            and restructuring  have provided
                                                                                                                                                                       or any Standalone   Navient
                                                                                                                                                                               potential additional 2014
                                                                                                                                                                                                     complianceEarnings   EPS which
                                                                                                                                                                                                                remediation
 Confidential         proprietary   information  © 2014   Navient,  Inc.      rights reserved.  15 from Standalone Core Earnings EPS.
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 25 of 57 PageID #: 4754




Leveraging
Large Scale Core Strengths       to Drive Growth
Capacity  totoServicing
Flexibility   process
                acquire
                           Platform
                        large volumeorofservice
                                           transactions   and manage
                                                                  basiscomplex administrative requirements
Default Prevention
Delinquency            andportfolios
               and asset     Assetsignificantly
                     charge-offs    Recovery below on third-party
Industry leading
Operating  Efficiency      recovery  and private credit national   average capabilities
                                                          loss mitigation
Customized
Proven  track  and  efficient
               record   of    account-based
                           cost  reductions     servicing system
                                             throughout            and environment
                                                           franchise
Regulatory Compliance
Demonstrated     compliance  and   Risk Management
                                infrastructure
Operational   and  technical   expertise  and  capacity  to adapt
Confidential and proprietary information © 2014 Navient, Inc.     to newAll
                                                                          regulatory  environment
                                                                             rights reserved. 16
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 26 of 57 PageID #: 4755




Growth Opportunities
Multiple  channels
Description
FFELP         Marketavailable
                       Opportunity to drive profitable growth in both portfolio acquisitions and fee based opportunities
Focus onAcquisition
Regulatory lenders
             trendsthat
                        and
                     (capital,
                              Servicing
                           contract   with 3rd will
                                                 partyencourage
                                                       servicers given  vendor management     requirements and servicing risk
$150bn Education
Private  of FFELP    Loan      notcompliance)
                      loansAcquisition
                                    owned or andserviced
                                                                  asset dispositions
                                                          by Navient
                                                  Servicing
                                                                                     from banks
Ability toportfolios
Dormant     position Navient       as servicing
                       drive further              partner vs. loan
                                                               competitor
$70bn of Private
Department          Education
              of Education         loansPrivate
                               Services
                                                  Education
                                          not owned    or serviced opportunities
                                                                    by Navient
Servicing  scale,
Default management performance
                         opportunityand  compliance    creates  opportunity
Origination
Department    contract  up
              of Education        rebidtodriven
                             forspend             by increasing share to top agencies and enhanced recovery potential
                                           originate, service and collect loans projected to increase from $1.5bn to
$2.0bn  by 2017
Asset Recovery     Services
Continue
Expand intoto expand    market
               state, court        share
                              andrecoverywith student
                                    municipality    assetloan  guarantors
                                                          recovery
Non-ED    government
State, court             asset              provide
              and municipality recoveries: $380mm     additional  growth
                                                             annual       opportunity
                                                                     recovery revenue Other government contracts: More than $500bn outstanding receivables
School  Services
Expandmarket
         and grow    default   prevention    services  to schools
Grow
Over $200mnand  share
                 annualof  servicing   other
                          revenueinformation  loans,
                                     Market of $680mn such  as Perkinsreceivables.
Confidential        proprietary                    © 2014 of   annual
                                                            Navient,  Inc. All rights reserved. 17
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 27 of 57 PageID #: 4756




Conclusion
12 Large,   high
     Efficient
 34 Superior   andquality  assetservicing
                    large scale
               operating
                                 base
                          performance      platform
     Significant
  56 Strong       andreturn
             capital   predictable  cash flow generation
     Meaningful
   Confidential    growth
                 and       opportunities
                      proprietary  information © 2014 Navient, Inc. All rights reserved. 18
Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 28 of 57 PageID #: 4757
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 29 of 57 PageID #: 4758




Appendix
Confidential and proprietary information © 2014 Navient, Inc. All rights reserved. 20
         Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 30 of 57 PageID #: 4759




Top Ten
Top Holders of FFELP Loans
Lender $’sNot-For-Profit
           in Billions
Not-For-Profit
                         Holders
                       Brazos
                $34 Holders
                                 of FFELP
                               $8.7 PHEAALoans
                                            $7.3 Access Group $4.1 Northstar $3.4 MOHELA $2.9 EdSouth $2.4 College Foundation $2.4 SC Student Loan $2.4 Edsouth Services $1.8 KHESLC $1.3 Total
Top Ten$’sFor-Profit
Lender     in Billions Nelnetof$25.2
                                FFELP   Loans
                                     Wells Fargo $12.9 Chase $7.5 PNC $6.1 CLC $5.7 Goal Financial $5.6 SunTrust $5.5
Student
Bank  of Loan  Express
         America  $3.6 $3.6
                       U.S. Bank   $3.0
Total For-Profit
*Source:  Sallie $75 9/30/2013 estimates based on US ED Top 100 Holder 2013 and 2012 report
                 Mae
Confidential and proprietary information © 2014 Navient, Inc. All rights reserved.
            Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 31 of 57 PageID #: 4760




Navient   Unaudited
GAAP Balance             Pro Forma Condensed Financials
                     Sheet
December
Assets      31, 2013      ($ in billions)
FFELP
Private  Loans (NetLoans
         Education        of Allowance       for Losses)31.0
                                 (Net of Allowance         $ 103.2
for Losses)
Cash &    Cash11.8Equivalents 2.4
Other  Assets
Total Assets    $ Equity
                    148.4
Liabilities  and
Senior Unsecured        Debt   $ 18.3
Secured   Borrowings
Other Liabilities
       Liabilities    5.7  120.5
Total
Common      Equity$&3.9  144.5
Total
GAAP   Liabilities
         & Core           Stockholders
                    Earnings                 Equity $ 148.4
Year
GAAP  Ended
         Core  December      31,Income
                                    2013 ($Statement
                                               in millions except per share amounts)
NavientCore
Forma     Pro Adjs
                GAAPForma to Navient Pro
Interest
Net      income:
     interest  income     $  2,703    (455)   $ 2,248
Less:interest
Net    provisions
               income for after
                           loan provisions
                                  losses 770     - 770
                                                for loan losses 1,933 (455) 1,478
Other income
Gains      sales(loss):
Gains on
       (losses)
Servicing   revenue
                    of loans
                   on          and investments
                       derivative
                        292420- 292   and hedging 302      - 302 net (269) 268 (1)
                                                      activities,
Contingency
Gains  on  debt  revenue
                   repurchases     -42
                                     4206  48
Other other
Total  100 (62)
              income38 (loss) 887 212 1,099
Total operating
Income   from        expenses operations,
                 continuing      818 (10) 808
Income
Net      tax expense
     income    from (loss)
                       continuing       643 before
                          739 (96) operations            income tax expense 2,002 (233) 1,769
                                                    $ 1,263 (137) to$ 1,126
Diluted  earnings
Continuing     operations     $per  common
                                 2.82       2.51share attributable
                                         $ equivalent                  Navient:
Average   common
For a description       andNavient’s
                       of    common      Unaudited ©    shares
                                                      Pro      outstanding
                                                            Forma Condensed 449Financials,
                                                                                 449        see slide 3
Confidential
22              and   proprietary      information        2014  Navient, Inc. All rights reserved.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 32 of 57 PageID #: 4761




Navient
Year     Unaudited
      ended  DecemberPro31,
                          Forma
                            2013   Condensed
                                    ($          Financials—Differences
                                       in millions)   (unaudited)          between “Core Earnings” and GAAP
“Core
Pro    Earnings”  adjustmentsnettoincome
                                     GAAP:
Net forma
Pro impactNavient    GAAPaccounting
             of derivative                 fromNet
                                         (243)   continuing
                                                    impact ofoperations
                                                                goodwill $and
                                                                            1,263
                                                                              acquired intangible assets 10 Net income tax effect 96 Total “Core Earnings” adjustments to GAAP (137)
Note:forma
continuing
            “Core  Earnings”
       In accordance  with
             operations is
                              net income
                            Article
                           presented.   As
                                            from continuing
                                     11-02(b)(5)
                                            a     andnet
                                              result,
                                                               operations
                                                        consistent
                                                          income
                                                                           $1,126
                                                                   with discontinued
                                                                   from Navient’s unaudited  pro forma consolidated statements of income included in its Form 10 filed on April 10, 2014, only net income from
                                                                                      operations
Confidential and proprietary information © 2014 Navient, Inc. All rights reserved.         23 is excluded.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 33 of 57 PageID #: 4762
                                                                                      Exhibit 99.2




Exhibit
SALLIE99.2
         MAE
Investor Presentation
APRIL 2014
             Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 34 of 57 PageID #: 4763




Forward-Looking
The following          Statements
                   information
Corporation
Securities      (“Sallie   Mae”) is    current
                                    with         as ofon
                                           the SEC      April   17, 2014
                                                            February   19, (unless
                                                                             2014     otherwiseForm
                                                                               10, (the
                                                                                   2014,“2013
                                                                                                   noted)10-K”),
                                                                                                           and should      be read in connection
                                                                                                                    the Registration      Statement
                                                                                                                                             Mae andon
                                                                                                                                                      withForm the Annual
                                                                                                                                                        Navient 10, withasthe
                                                                                                                                                                             Report on(the
                                                                                                                                                                             amended      Form    10-K10”),
                                                                                                                                                                                              “Form      for the
                                                                                                                                                                                                              filedyear
                                                                                                                                                                                                                      by ended
                                                                                                                                                                                                                          Navient December
                                                                                                                                                                                                                                  in Corporation
                                                                                                                                                                                                                                                31, 2013    filed bywith
                                                                                                                                                                                                                                                      (“Navient”)       SLM  the
herein   can and
Form 10-K.
                   Exchange
              beThis
                  found   in theCommission
                                  2013
                       presentation
                                                   (the “SEC”)     on April                and subsequent       reports   filed by Sallie                                       SEC. Definitions      for capitalized    terms        this presentation     not defined
including    statements
risks,uncertainties
        uncertainties,      about thecontains
                          assumptions    beliefs
                                            and
                                                    forward-looking
                                                   and
                                                 other  expectations
                                                         factors  thatand
                                                                         statements
                                                                         of
                                                                        may Sallie
                                                                              causeMae
                                                                                       andand
                                                                                     actual
                                                                                            information
                                                                                                statements
                                                                                             results  to
                                                                                                            based assume
                                                                                                         be that
                                                                                                                     on management’s
                                                                                                              materially    different
                                                                                                                                            currentupon
                                                                                                                               or are dependent
                                                                                                                                       frominthose
                                                                                                                                                    expectations
                                                                                                                                                     reflected
                                                                                                                                                                       as of the
                                                                                                                                                            futureinevents,
                                                                                                                                                                      such
                                                                                                                                                                                  date of this presentation.
                                                                                                                                                                              are forward-looking
                                                                                                                                                                            forward-looking            statements.
                                                                                                                                                                                                 statements.
                                                                                                                                                                                                                  Statements that are not
                                                                                                                                                                                                                TheseForward-looking
                                                                                                                                                                                                                         factors   include,
                                                                                                                                                                                                                                                  historicalarefacts,
                                                                                                                                                                                                                                              statements
                                                                                                                                                                                                                                              among     others:   subject
                                                                                                                                                                                                                                                                   the risksto
and
financing    costs;   set  forth
                     limitsinonanyin  Item
                                  liquidity; 1A   “Risk
                                                increases  Factors”
                                                             in costs      elsewhere
                                                                       associated       in the  2013   Form    10-K,    in  Risk   Factors     the  Form      10,  and  the  subsequent    filings  of  Sallie  Mae    and  Navient     with   the SEC;    increases     in
any  adverse
of student      outcomes              significant    litigation   to which    Salliewith
                                                                                      Maecompliance
                                                                                            is aresultingwith laws
                                                                                                  party; credit   risk  and regulations;
                                                                                                                        associated
                                                                                                                                 and with
                                                                                                                                             changes in
                                                                                                                                            exposure    to accounting
                                                                                                                                                             third         standards
                                                                                                                                                                 of parties,  includingandcounterparties
                                                                                                                                                                                            the impact oftorelated      changes
                                                                                                                                                                                                                derivative          in significant
                                                                                                                                                                                                                              transactions;     and  accounting
                                                                                                                                                                                                                                                     changes          estimates;
                                                                                                                                                                                                                                                                 in changes
                                                                                                                                                                                                                                                                     the  termsin
its fundingloans
to business    costsand
                      andthe    educational
                            availability;       credit
                                             reductions marketplace
                                                            toimplement (including
                                                               its credit  ratings  orchanges
                                                                                       theand
                                                                                            credit  ratings from
                                                                                                             of the new   laws States
                                                                                                                    ofUnited
                                                                                                                                      theofimplementation
                                                                                                                                            America;    failures    existing
                                                                                                                                                              risksofassociated
                                                                                                                                                                               laws).
                                                                                                                                                                       operating       SallieorMae
                                                                                                                                                                                   systems           could also
                                                                                                                                                                                                 infrastructure,    be  affected
                                                                                                                                                                                                                    including      by, among
                                                                                                                                                                                                                                  those   of      other
                                                                                                                                                                                                                                             third-party things:
                                                                                                                                                                                                                                                            vendors;     damage
Navient
and        intoreputation;
     regulations twowith      failures
                       distinct  publicly
                           respect
                                         to successfully
                                              traded
                                              studentcompanies;
                                     to theincluding    lending
                                                                            cost-cutting
                                                                      changes   in financial
                                                                                   the demand    adverse  effects
                                                                                                   for educational     such initiatives
                                                                                                                       financing            on business;
                                                                                                                                    or incompetition
                                                                                                                                           financing   preferences
                                                                                                                                                                 banksof  lenders,with  restructuring
                                                                                                                                                                                     educational         initiatives,
                                                                                                                                                                                                    institutions,       including
                                                                                                                                                                                                                     students    and the   separation
                                                                                                                                                                                                                                       their families;of    Sallie Mae
                                                                                                                                                                                                                                                         changes
                                                                                                                                                                                                                                                           changesininandlawand
general
changes   interest
           in the   rate environment,
                   demand     for  debt   management      the  ratebusiness
                                                           services.   The
                                                                               and
                                                                    relationships   among
                                                                             preparation   of
                                                                                               institutions
                                                                                              relevant
                                                                                              Sallie  Mae’s
                                                                                                              generally;
                                                                                                        money-market
                                                                                                               consolidated
                                                                                                                             increased
                                                                                                                             instruments
                                                                                                                                 financial  and those from
                                                                                                                                            statements   ofalso
                                                                                                                                                              earning
                                                                                                                                                                  require
                                                                                                                                                                         and
                                                                                                                                                                        assets other
                                                                                                                                                                           management
                                                                                                                                                                                     consumer
                                                                                                                                                                                vs. fundingto
                                                                                                                                                                                                  lenders;
                                                                                                                                                                                               arrangements;
                                                                                                                                                                                               make   certain
                                                                                                                                                                                                             the changes
                                                                                                                                                                                                                  creditworthiness
                                                                                                                                                                                                               estimates     in general
                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                         ofeconomic
                                                                                                                                                                                                                                            customers;
                                                                                                                                                                                                                                   assumptions,         conditions;
                                                                                                                                                                                                                                                    including
                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                   estimates
and assumptions
only   as of the dateabout    future
                        of this        events.
                                  release.       These
                                             Sallie   Maeestimates
                                                             does notor   assumptions
                                                                        undertake          may provetotoupdate
                                                                                    any obligation          be incorrect.
                                                                                                                     or reviseAllthese
                                                                                                                                   forward-looking
                                                                                                                                        forward-lookingstatements      contained
                                                                                                                                                              statements           in thisthe
                                                                                                                                                                            to conform      release  are qualified
                                                                                                                                                                                               statement    to actualbyresults
                                                                                                                                                                                                                           these orcautionary
                                                                                                                                                                                                                                      changes in statements     and are made
                                                                                                                                                                                                                                                    expectations.
2For additional information on the proposed separation of Sallie Mae and Navient, please see the 2013 Form 10-K and Form 10 of Sallie Mae and Navient, respectively.
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 35 of 57 PageID #: 4764




Separation
Company      Details
Remaining    Company:
Spin-Off Company:          Sallie (loan
                        Navient     Mae (consumer
                                          management  banking  business)
                                                        and servicing  company)
Transaction
Tax-free  spin-offratio
                    of Navient to Sallie Mae shareholders
1:1  distribution
Exchange    Details
Sallie  Mae:  NASDAQ
Navient: NASDAQ            /  “SLM”
                       / “NAVI”
Financial
Debt  and   Details
           preferred
—
— All   existing
    Preferred     securedwill
              securities     andremain
                                  unsecured   debt will
                                          at Sallie Mae be the obligation of Navient
Shareholder
—             distributions
— Sallie
    Sallie&Mae
Timing     Mae  does   not intend
                will continue
             Approvals            to to
                                      paypay a dividend
                                           preferred stockondividends
                                                             common stock for the foreseeable future
When-Issued
Record   Date: Trading:
               April   22,April
                            2014  17, 2014
Distribution
Regular   Way  Date:  AprilMay
               Trading:       30, 1,2014
                                      2014(post close)
3
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 36 of 57 PageID #: 4765




Strategic Separation
Transaction  Entity   Into Two Distinct
                     Remaining    Company  Businesses
                                             Spin-Off  Company
Strategic Focus
Key Businesses   Consumer     banking  including  leading Leading education loan management, servicing private education loan franchise and asset recovery company
Largest  Private Education
PrivateConsumer
        Education            Loan Originator
                    Loan Servicing
Other
Deposits          Assets
Upromise
Insurance  Rewards
           Services
Credit
FFELPCardLoan  Portfolio
Non-Bank    Private
Largest Education   Education   Loan(FFELP,
                    Loan Servicer     PortfolioED, private)
Contingency
Guarantor     Collections
           Servicing
Student
Pro FormaAssistance
            Financialand  Outreach Solutions
                       Statistics
As of 12/31/2013
Assets  $11.3  FFELP($ billions)
                        Loans  $1.4  Private Loans  $6.5$31.0
                                                          Deposits $9.0 $Secured DebtDebt
                                                                                      $ – $120.5
                                                                                          Unsecured Debt $ –Debt
                                                                                                             Preferred
Assets $148.4 FFELP Loans $103.2 Private
Leadership                                       Loans        Deposits    – Secured              Unsecured       $18.3 Equity  $0.6
                                                                                                                       Preferred    Tangible
                                                                                                                                 Stock       Common
                                                                                                                                       $ –Tangible     Equity Equity
                                                                                                                                                    Common    $1.2 $3.5
Ray Quinlan
Chairman   and CEO
Joe DePaulo
Executive  Vice  President  - Banking
Steve Financial
Chief  McGarry Officer
Jack Remondi
Chief  Executive  Officer
Somsak
Chief     Chivavibul
       Financial Officer
            Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 37 of 57 PageID #: 4766




Sallie  Mae Investment
1 Experienced                 Highlights
Average
2 Leading     30+management
           ofbrand  years
                        theof
                     inthe
                                   team and
                               banking
                              education
                                          withfinancial
                                                deep industry
                                           lendingmarket
                                                                knowledge
                                                          services
                                                     market        experience
40+  years   serving        education    lending
350%  private
   Simple   low
 Multi-channel
                education
                  cost       lending
                        delivery
                  delivery
                                       market
                                   system
                              system
                                                share
                                       (on-campus,     direct)
 40%  customer
 4 Attractive     serialization
               customerrates       rate and   improving
                            basefor college graduates
 Higher
 90% of employment
          portfolio   has cosigners;
 Disciplined   approach
 Robust SmartOption
          proprietary      to credit 746 average FICO
                        scorecard
 Strong
 Strong  capitalCapital
                  positionperformance;
                              and all
                                   6 funding0.6%   ‘13 charge-offs
                                                capabilities
 14%+ direct
 Retail Total   deposits;Ratio;
                             future    capital ratios
                                     securitizations   significantly in excess of well capitalized
 7 Targetingearnings
 Long-term     high growth
                         growth andtarget
                                     high ofreturn
                                               20%+ business
 Long-term ROE target         of 15%+
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 38 of 57 PageID #: 4767




Management
Experienced   Presenters team with extensive asset knowledge and industry expertise
             management
Raymond
Chairman   Quinlan
           &
Chief Executive
30+ years         Officer
           of banking  and financial services experience
Joined Sallie Mae in 2014
Previously Chairman
            Executive  Vice  President  of Banking
Previously
Joseph DePaulo         &  CEO   of Citigroup    RetailatFinancial
                                                         CIT      Services
Executive
30+ years  Vice  President—Banking
           of banking  and financial  services  experience & Chief Marketing Officer
Joined Sallie Mae
Previously U.S.     in
            Co-Founder 2009  as Executive
                          & CEO    of CreditVice
                                              OnePresident
                                                   Financial Services
Previously
Steven  McGarry   Card group   executive  at MBNA
Chiefyears
30+   Financial  Officerand financial services experience
           of banking
Joined Sallie
Previously    Mae
            held    in 1997
                  various    as a member
                          positions         of theDominion’s
                                     in Toronto    corporate finance  team
                                                                treasury   and later took leadership of equity and fixed income investor relations
                                                                         department
6
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 39 of 57 PageID #: 4768




Favorable
EnrollmentStudent       Loan Market
                at Four-Year    Degree Trends
                                        Granting Institutions
(millions)
14.4           15.3
13.5
12.9 13.513.3 13.7
12.1
2008 2009       2010   2011 2012    2013 2017 National
                                               2022
Source:
Enrollment  U.S.  Department     of Education,            Center for Education Statistics, Projections of Education Statistics to 2022 (NCES 2014-051, February 2014), tables 23 and 25; 2012 actual data from
Annual
Public      CostinofPostsecondary
           Private    Education Institutions, Fall 2012; Financial Statistics, Fiscal Year 2012; Graduation Rates, Selected Cohorts, 2004-09; and Employees in Postsecondary Institutions, Fall 2012.
($
$39thousands)
        $41
$36
$34     $38
        $35
$30 $17
$16     $32 $18
             $29
$14 $13
$12     $14 $15 $18
2005 2006
Source:         2007in2008
            Trends           2009Pricing.©
                        College     2010 2011  2012
                                             2013  The2013
                                                        Collegeroom
                                                                 Board,.
Note: Academic
Estimated             years,
               Total Cost   ofaverage published
                                Education  – 2012tuition,
                                                   / 2013fees,
                                                           AY         andwww.collegeboard.org,
                                                                          board charges at four-year institutions; enrollment-weighted
($ billions)
Ed.     Tax derived
             Federal from:
                      BenefitDepartment
                               / Loans Work   Study $103    GrantsBoard,
                                                                   $21 $116  Private&Family   Education  Contributions   Loans  $191Clearinghouse,
                                                                                                                                     $7 Total Estimated Cost:Analysis
                                                                                                                                                              $438bn
Sources
Cost     of College   (Based   on a       of Education,
                                    Four-Year  Term)      College         McKinsey      Company,    MeasureOne,   National Student                 Company
$($   thousands)
     99.5  $ 130.8 AY$  2012—2013 AY 2002—2003 $ 157.8
                       71.3
 $$$ 44.3
     82.3 $ 38.7
     21.6 $$ 17.1
             27.0 $ 27.0
   $ 17.1
   Full-Time   Full-Time   Public   Full-Time  Full-Time   Public  Privatewww.collegeboard.org,
                                                                           School School PrivateU.S.
                                                                                                   School  School ED
   Source: Trends    in College   Pricing.©  2013  The College   Board,.                                Department   of Lending
                                                                                                                        EducationLimit
                                                                                                                                   2013Cost of Attendance Gap
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 40 of 57 PageID #: 4769




Higher
Relationship  Education   Value  Proposition
100,000
90,000 Average  14%Between    Higher
                        annual income
                                       Education, Income and Employment
Unemployment
80,000                  12%
70,000
60,000        10%
8%       50,000    6%  40,000
030,0000% Less
 Source:
              4% than
               U.S.
                   20,000
                     Bureau
                           2% 10,000
                        H.SHigh   . schoolSome
                             of Labor  Statistics,college
                                                   CurrentAssociate  Bachelor’s
                                                            Population  Survey,   Master’s
                                                                                  2012     Doctorate
                                                                                       Annual  SocialProfessional
                                                                                                       and Economic
 data
 Widening as of   Annual
                  EarningsAverageof 2012.
                                    YoungRepresents
                                            Adults byunemployment      for civilian non-institutional population  overSupplement.
                                                                                                                       age 25.      Represents median earnings for a full time, year-round worker over age 25. Unemployment
 $$Silents         15,780 $Gap
       17,500$$7,499
       9,690                 14,245                      Educational Attainment
   The        in EarlyinLate
          difference         Genannual
                         median   Xers inearnings
                                            Millenials
                                                   of   in 1965and
                                                       college  Boomers
                                                                   high   in Boomers
                                                                        school         in 1995
                                                                                graduates  when 2013  1979of1986
                                                                                                 members     each generation were ages 25 to 32 Source: PEW Research Center
   MostNot
   Has      Graduates
                / Will  SayPay
                       Not   College
                                 Off  Has Paid Off
   86Paid
       % Will Pay Off
       %
     83 %Offsay that considering what they and their family paid for their undergraduate education Source: PEW Research Center
     % who
     18 to 24
     ~60%       year oldsgraduate
                          with a college   degree loans
                                                  have a 50% lower unemployment rate than those without a degree
     70%   ofofstudent
     Source:
                students
               Collegeloan
                        Board,
                                    with student
                             borrowers
                                “Trendshave   debt balances
                                          in Student         less than
                                                      Aid, 2013”,      $25,000
                                                                    FRBNY        and 4% Credit
                                                                             Consumer    have balances  above $100,000
                                                                                                Panel. Equifax           (average borrowings of $26,500)
                                                                                                               (www.newyorkfed.org/regional/Brown_presentation_GWU_2013Q2.pdf)
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 41 of 57 PageID #: 4770




The Sallie Mae
#1 saving,       Brandand paying for education company with 40-years of leadership in the education lending market
            planning
Top  ranked
Industry     brand:market
         leading     6 out share
                           of 10inconsumers   of education
                                    private education      finance recognize
                                                      lending;               the Sallie Mae/brand
Over  2,400
Complementaryactively managed    university relationships across50%  market share
                                                                 the U.S.         for 2012   2013 AY
Over  one millionconsumer
                    long-termproduct
                               engagedofferings
                                        customers across the Sallie Mae brands
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 42 of 57 PageID #: 4771




Full Suite ofFranchise
Description      Private Education Products
Private
Market, Education
          price,        Lendingand disburse private education loans
                   underwrite
Focused    on high
Smart Option           quality credits
                   is primary   productat(interest-only,
                                           top tier institutions
                                                           fixed pay,
Provide   servicing
700,000+ active         and collections
             loans private               for existing portfolio     anddeferred)
                                                                        newly originated private education loans
~500,000
Directsuite
        Banking                education loan accounts
Full
Nearly 50%   of savings
               of accounts  accounts and   CD products
                    retail deposit customers               online
                                                 have another    SLM product
144,000
Upromise   retail
             Rewardsservice allowing members to earn money for college through participating merchants
Free membership
Upromise     MasterCard      allows  members     to earn while using the card
800 merchants
Sallie Mae          300,000+
              Insurance         active
                            Services   members
Partners
Products  with    established
            include    tuition, insurance   brokerages   toinsurance
                                                             offer insurance
                                                                       plans programs tailored to students
Complements
10                 core  privaterenters, life
                                  education    and health
                                              lending  business
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 43 of 57 PageID #: 4772




Multifaceted
Commentary      Distribution Platform
2013  Originations
Student
On-Campus
Nationallymanage
             recognized   brand drives   on-campus   originations
Actively
Represented         over 2,400
               on vast           college  relationships
Largest
~$1.9bn   national salesmajority
                          force in of
                                   thecollege directed preferred lender lists
                                       industry
50%
Directoftooriginations
           Consumer
Significant   experience   and success  marketing
Leverage low cost customer channels to contribute   to prospects  throughserialization
                                                          to significant    multiple channels    including:
                                                                                        in following   years paid search, affiliates, display, direct mail and email
~$1.8bn
47%   of originations
Partnership
Marketing
Focused onand
~$0.1bn
                  distribution
               growing   throughthrough   partnerships
                                  increased            with
                                             penetration  andbanks,  creditpartner
                                                               additional   unions,   resellers and membership organizations
                                                                                   relationships
3% of originations
11
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 44 of 57 PageID #: 4773




Attractive
Top tier    Customer Base
          institutions
82%
11% of
     of customers
         customers    from
                      from non-profit
                             for profit 44year
                                           yearinstitutions
                                                institutions
Strong
78% of credit   history
         customers    haveatFICOs    >700
Average
Co-signer FICO   of 746
            involvement       origination
90%  of  borrowers   have
Attractiveunemployment      co-signers
            demographics rate of 4.4% for individuals with some college vs. 10.4% for individuals with no college
Average
Average   income ofrates
                       $63,000 for individuals with some college vs. $29,000 for individuals with no college
High
40.8%serialization
        of private  education loan borrowers are repeat customers, obtaining loans in the following academic year
Cross
5.1%   sell opportunities
6.7% conversion
12    of Sallie Mae ratedepositors
                         of Upromisehavemembers    to studentloans
                                          private education   loan customers
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 45 of 57 PageID #: 4774




Scale
Scale  and Serialization Lead to Low Cost Delivery
Strong
Market  market
         leadingshare
                  brandallows  Sallie drives
                         recognition  Mae tovolume
                                               leverage  fixed
                                                      with      acquisitionapproach
                                                            aexpected
                                                               disciplined    costs over
                                                                                       tosignificant
                                                                                          marketing new  account volume
                                                                                                     investment
Cost
Cost to
      to acquire
          acquire new
                  loansloans  typically
                         has dropped    covered
                                       nearly 30%byinyear
                                                       the1last         cashand
                                                                 two years    flows
                                                                                 is expected to continue to decline with volume growth
Serialization
40% of
     of serial
         borrowers   in 2013  had loans
                                   a Sallie Mae loan   in the  prior  year channels with limited incremental marketing costs
90%
Serialization   customers   renew        through   no cost  or low   cost
               rates have improved by more than 20% over the last 2 years
Test
13 and learn approach to direct to consumer marketing has allowed for year over year improvement
            Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 46 of 57 PageID #: 4775




Unique
Smart threeSmart student
         Option   Option Product
                             loan      Leadsfirst
                                   product     Private   Education
                                                   introduced        Lending Market
                                                                in 2009
Offers         repayment      options   designed    to helpduring
                                                             borrowers   balance   their goals and budget while in school
––– Fixed
    InterestRepayment:
             Only:
    Deferredand
                    requires
              Repayment:
                               interest
                           requires
                              allows $25  only  payment
                                           monthly
                                           customerpayments
                                       theOptions
                                                                    in-school
                                                                   during
                                                        to defer payments
                                                                                period
                                                                            in-school   period
                                                                              while in-school
  Variable
  Repayment      Fixed   Interest
               term is drivenwith  Rate
                                  by customers
                                      cumulativeand  amount   borrowed    andin-school
                                                                                grade level
  Regular
  Fullloans communication
       collection  activities   are employed             cosigners
                                                 at both the        during
                                                               customer    and cosigner  period
                                                                                           level are used for education expenses
  All
  14         are certified  by  the  school’s   financial  aid  office to ensure   that  proceeds
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 47 of 57 PageID #: 4776




High  Quality
Portfolio      Private Education Portfolio
          by Product
Graduate
Smart     Signature
       Option  96%   / Other 2% 2%
4Q  2013
Smart     Private
       Option     Education
               Payment   TypeLoans: $6.9bn
Interest Only
4Q 2013 Smart Deferred
                 Option19%   48%$6.6bn
                         Loans:   Fixed Pay 33%
Portfolio
20102%    by
      Pre-2010Vintage
6%
2013 34%
      2011 39% 20%
2012
Weighted Average
Customer
<700       FICO at Age   of Loan: ~1.5 years
                    Origination
22% 780+ 30%
700—740
25% 740—780
Weighted         23%
           Average  FICO: 746
15
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 48 of 57 PageID #: 4777




Analytical
Student       Approach to Credit
Initial
$1,000Screen
         minimumofloan
Minimum
    existingFICO
No student     SLM90+   640day
                      30+     forpast
                                  non-profit
                                       dues schools and 670 for for-profit schools
No
No trades
    recent forloans
             bankruptcy     day past  dues
3+
Custom Scorecardcosigners and 4+ trades for non-cosigner
Multi-scenario
Built in 15       approach
          coordination        that  predicts
                           with Experian     percentage
                                            Decision      of borrowers likely to reach 90+ days past due
                                                      Analytics
Applies
Assetemployees– 18and
        expertise    application
                        rigorous and    credit
                                   underwritingbureau attributes
                                                  driven   by large volume of historical data
160
~1.3mm     annualrate
                    applications
~35% approval
Manual    Review
~8% risk
Pass  of applications
            scores,  but of
                          require  further review  due toaccounts,
                                                            credit concerns
— Higher
—   Thorough    review
             levels  of      bankruptcies,
                        existing   student   collection
                                            debt                     etc.
— High credit utilization
16
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 49 of 57 PageID #: 4778




Smart
Smart Option
         OptionofCredit
                  productsOutperforming
                            outperform
Performance
Smart2012Option    newer vintage
                  Performance       loansprior
                                 Trends¹
                                               private
                                          driven       education
                                                  by focused      loan products
                                                               marketing on highdue  to more
                                                                                 quality      stringent
                                                                                          borrowers,    underwriting
                                                                                                     better          standards
                                                                                                            data and product   and tailoredand
                                                                                                                             management     product options macroeconomic environment
                                                                                                                                               an improving
2011
Smart Option  2013
         Option   Loans in$4,769   $7,5014,195
                                          $10,514
Smart
% Delinquencies²  Loans
     Charge-Offs² 0.3%       Repayment
                           0.5%   0.6%           5,774 7,728
%                     2.8%   2.9%   3.0%
¹%   90+ existing
 ² Total
          Day Delinquencies²
    Percentage      SallieinMae
                ofOutperforms
                   loans
                                 0.8% 1.0%
                                 Smart
                             repayment.
                                              1.1%
                                         Option      % in Forbearance²
                                                portfolio               0.3%
                                                           (includes Sallie   2.1%
                                                                            Mae and2.5%    % with
                                                                                     Navient       Co-Signer²
                                                                                              pro forma  Smart94%   93%
                                                                                                                Option   92% Average FICO at Origination² 746 746 746
                                                                                                                       loans)
 Smart
 16% Option                      Legacy Signature
 (Based)
  8%
          14% 13.49% Dollar 12%
    10% Rate
  Default 6%
  4.63% Date 4% to - 3.51% -Life 2% 1.76%
  0%
  0 1020 3040    50 Payments
  Months   in P&I
  2009—Signature     Traditional   2010—Smart
  Signature  loans represent
  loans originated  during the random   sample
                                 2009-2013      ofOption:   All Products loans
                                                   traditional
                                             origination  yearsSignature
                                                                         2011—Smart
                                                                totaling $500mm
                                                                                        Option: All Products 2012—Smart Option: All Products
                                                                               originated
                                                                                  annuallyduring the 2006-2008 origination years totaling $500mm annually Smart Option loans represent random sample of Smart Option
  17
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 50 of 57 PageID #: 4779




Conservative
Low            Funding
     costofdeposit  base Approach
                          with nosavings
                                    branchaccounts
                                             overhead
—
— 74%
   Brokered retail deposits
                         usedare
Term  fundingdeposits
— Capacity
   Retaining   experienced
                               as alternative
                / securitizations
                             capitalwill
                                      markets
                                                funding
                                          augment        source
                                                    deposit
                                                 team       funding for future growth
—
Multi-year    to securitize
            revolving        $2
                        conduit  –facility
                                   $3bn    of private education loans
—  Provides
— $500mm      seasonal
              conduit   loan
                       with   funding
                              2-year termand  backup liquidity
                                             provided  by consortium of banks
Whole  loan  sales
— Targetingliquidityused  to
               $1.5 – $2.5bn manage    balance   sheet
                                of loan sales annually growth
Substantial
— $2.9bn                portfolio
4Q 2013 of on-balance sheet cash provides seasonal loan funding and liquidity
Target
Retail deposits Brokered deposits Secured debt
59%
40%
40%
60%
18
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 51 of 57 PageID #: 4780




Significant Private Education Loan Growth
($ in millions)
Previous
Net Loan Year  Loan Balance
          Growth
$4,555
2010 $617
$5,172
2011
$5,508
2012    $336
$6,563
$1,055
2013
Private Education   Loans
Originations
%  Outstanding$2,236
                49% 52%$2,699 $3,305
                            60% 57% $3,762
Loan
%     Sales 1 $1,820
   of Originations  81%$1,897 $2,639
                          70% 80%    $2,411
                                   64%
19
¹ Loan sales to affiliates.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 52 of 57 PageID #: 4781




Strong  Capital
Significant       Position
              available  capital resources,  wellatinthe
                                                       excess
Long-term
$565mm     oftarget of 14%
               preferred      Total RBC
                                     remainratio         bankof regulatory minimums
                                                              subsidiary
Bank
Bank Subsidiary     (4Q securities
       Holding Company    2013)
                              (4Q 2013)
                                             with SLM1
22.5%
21.6%
17.3%
16.4% 16.4%
16.2%
11.3%
10.5%
TCE /Financial
        TA Tier 1dataCommon      Tier 1 RBC
1Note:                   as of December   31, Total
                                               2013 RBC TCE / TA Tier 1 Common Tier 1 RBC ¹ Total RBC ¹
 20Includes $400mm Series B non-cumulative perpetual preferred stock and excludes $165mm Series A cumulative perpetual preferred stock that will also remain with SLM.
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 53 of 57 PageID #: 4782




High
ReturnReturn    Business Model – Illustrative Life of Loan Per Unit Economics
         on Assets
Loan  Yield
Net Interest  8.00 % Cost     of
                              % Funds 1.70 %
Loan  LossesMargin
Risk-Adjusted   1.00  %6.30
                  Margin
Cost  to  Acquire
Total Pre-Tax       0.40%
       ExpensesIncome
                   1.40   %5.30  %
                            Servicing   Cost 0.50 % Overhead Expense 0.50 %
Total
Net Income     / ROAA 2.34 %%
                          3.90
ROE   15.60 %
Description
Approximate
Expectedannual   average yield
           life of provision    on
                    loan cost for   future
                               of funds    originations;
                                         including       ~85%
                                                    deposit     variable
                                                            / ABS        / ~15%
                                                                    funding       fixedequity
                                                                             andcohort
                                                                                 15%    rate
Average
Marketing    / origination         loan losses based  on loans;
                                                         expected  cumulative          default rate of ~7%; actual defaults typically higher in early years and lower in later years
Expected average
Expected   average   annualcost   associating
                             servicing  costs; with new
                                               ~$4.00  / month amortized
                                                                per accountover life of loan
Assumes 15%
Assumes           taxannual
           40% equity rate overhead expenses
21
Note: All information based on Sallie Mae Bank current business plan.
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 54 of 57 PageID #: 4783




Financial
($ inForma  Review – Pro Forma Sallie Mae
      millions)
Pro
2013          Balance Sheet
Assets
Cash and    Investments   $ 2,864 Private Education Loans (net of allowance for losses of $62) 6,506 FFELP Loans (net of allowance for losses of $6) 1,425 Other Assets 490
Total  Assets
Liabilities$ and$ 11,285
                  Equity
Deposits
       Equity8,952
Total Liabilities
                1,745 Other Liabilities 588 Total Liabilities $ 9,540
Total                & Equity 10-K
                               $ 11,285
¹Source:
  Net
 Pro Forma
          SLM to
       income    Corporation
                    common
              Income Income: divided by year end assets / equity.
                       Statement
 2012
 Net   2013 Interest
     Interest  Income $ 410 $ 462 Less: Provisions on Loan Losses 66 69 Net Interest Income after Provisions $ 344 $ 393
 Other
 Gain onIncome:
           Sale  of Loans  and Investments $ 235 $ 260 Other 32 38 Total Other Income $ 267 $ 298
 Expenses:
 Operating   Expenses
 Net Income
 NIM           $ 214 $ $257
                          260Net
                               $ 272  Acquired
                                 Income        Intangible
                                          to Common   $ 196Asset Amortization
                                                              $ 238 Memo: 12 3 Restructuring 1 2 Total Non-Interest Expense $ 273 $ 277 Income Before Tax Expense $ 338 $ 414 Income Tax Expense 124 157
 22 5.2 % 4.8 % Efficiency Ratio 40.3 % 36.4 % ROA1 – 2.1 % ROE1 – 13.6 %
         Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 55 of 57 PageID #: 4784




Key Financial Targets
Target
Annual Originations
Asset Growth  15.0% $4 bn +
Earnings
23       Growth  20%–+17.5%
                        Annual Loan Sales $1.5 – $2.5 bn ROA 2.0% + ROE 15% + Total RBC 14%
          Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 56 of 57 PageID #: 4785




Business
Lending    Diversification Opportunities
Funding
Credit Cards
Focused
Personal on   Upromise Rewards customers
          Loans
Consumer
Short terms term   loan
                    fixedwith
              andprofessional credit card like features
                          payments
graduates  with
Practice Loans                  degrees
Medium    ticket
Banking Products  secured loans for healthcare professionals Medium term durations
Continued
Loan Sales   focus   on building deposit relationships
Whole
Securedloan   sales to third parties in order to manage balance sheet growth Loan sales decline as balance sheet grows
         Funding
Experienced
Provides       private education
          diversified   funding loan capital markets team
24
           Case 1:16-cv-00112-MN Document 109-1 Filed 09/13/19 Page 57 of 57 PageID #: 4786




Sallie   Mae Investment
1 Experienced              Highlights
                  management     teamlending
                                       with deep industry knowledge
Leading
     Simplebrand  in the education           market
435 Attractive
             low cost
               customer
     Disciplined
                       delivery
                 approach base
                            toand
                                 system
                               credit
  67 Strong capital position       funding capabilities
   25Targeting high growth and high return business
